EXHIBIT 10.1
LIME ENERGY CO.
2009 MANAGEMENT INCENTIVE COMPENSATION PLAN
Effective August 4, 2009
1. PURPOSE
     The Lime Energy Co. 2009 Management Incentive Compensation Plan (“Plan”) is
designed to promote the interests of Lime Energy Co. (the “Company”) and its
stockholders by providing incentives to participating officers and key employees
of the Company and its subsidiaries to make significant contributions to the
Company and its subsidiaries and to reward outstanding performance on the part
of those individuals whose decisions and actions most significantly affect the
growth, profitability and efficient operation of the Company and its
subsidiaries during the “Plan Year.” The Plan Year is the fiscal year of the
Company.
     The Plan is designed to:

  •   Provide an incentive program to achieve overall corporate objectives and
to enhance stockholder value     •   Reward those individuals who significantly
impact corporate results     •   Incorporate an incentive program in the
Company’s overall compensation program to help attract and retain officers and
key employees.

2. ADMINISTRATION
     The Plan shall be administered by the Compensation Committee of the
Company’s Board; provided, however, that, if at any time no such Committee shall
be in office, the Plan shall be administered by the Board. The Plan may be
administered by different Committees with respect to different groups of
Eligible Individuals as directed by the Board or its Compensation Committee. As
used herein, the term “Administrator” means the Board or any of its Committees
as shall be administering the Plan, as the context may require.
     The Administrator shall have plenary authority to grant Awards pursuant to
the Plan and absolute discretion to determine the amount of Awards.
Participation shall be limited to such Eligible Individuals as are selected by
the Administrator; subject to any eligibility restrictions applicable to Awards
under the other provisions of the Plan. The provisions of Awards need not be the
same with respect to each Participant.
     The Administrator shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award

 



--------------------------------------------------------------------------------



 



issued under the Plan (and any agreement relating thereto) and to otherwise
supervise the administration of the Plan.
     Except to the extent prohibited by applicable law, the Administrator may
allocate any or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any portion of its responsibilities
and powers to any other person or persons selected by it. Any such allocation or
delegation may be revoked by the Administrator at any time. The Administrator
may authorize any one or more of its members, or any officer of the Company, to
execute and deliver documents on behalf of the Administrator.
     Any determination made by the Administrator, or pursuant to authority
delegated in accordance with the provisions of the Plan, with respect to any
Award shall be made in the sole discretion of the Administrator or such delegate
at the time of the grant of the Award or, unless in contravention of any express
term of the Plan, at any time thereafter. All decisions made by the
Administrator or any appropriate delegate pursuant to the provisions of the Plan
shall be final and binding on all persons, including the Company and
Participants.
     No member of the Administrator, and no officer of the Company, shall be
liable for any action taken or omitted to be taken by such individual or by any
other member of the Administrator or officer of the Company in connection with
the performance of duties under this Plan, except for such individual’s own
willful misconduct or as expressly provided by law. Such persons shall be
entitled to indemnification and reimbursement from the Company for their service
with respect to the Plan to the fullest extent allowed by law. The Company, its
Subsidiaries and Affiliates, all officers and directors of any such corporation,
and all members of the Administrator shall have no liability with respect to any
Participant for any taxes, penalties or related interest imposed upon such
Participant in connection with any Award granted under this Plan.
3. PARTICIPANTS IN THE PLAN
     Eligible Individuals must be approved by the Administrator, based on a
recommendation from the Chief Executive Officer or the Board and meet all of the
following conditions:
     (a) Service Requirement. An individual shall be eligible to participate in
the Plan if he or she has been an active Employee in a position which is
designated as eligible for participation in the Plan for a period of not less
than six (6) consecutive months at the close of the Plan Year for which an Award
is payable, except as provided in Section 9 herein. An individual shall be
considered an “Employee” as long as such individual remains employed by the
Company or one or more of its subsidiaries.
     (b) Performance Requirement. During the term of the current Plan Year, the
Employee must not have been subject to a disciplinary action and must have
achieved a satisfactory performance evaluation, if applicable to such Employee,
during the Plan Year.

 



--------------------------------------------------------------------------------



 



     (c) No Participation in Other Cash Incentive Plans. The Employee must not
be eligible to participate in any other cash incentive plan of the Company,
provided, however, this shall not affect the ability of the Participant to
receive a discretionary bonus which is not pursuant to a written plan.
     (d) Participant Groups. Participants in the Plan may be placed into groups
based on their reporting relationship to the Chief Executive Officer, their
salary, title or on other criteria, or on no criteria as determined by the
Administrator. Groupings used in the Plan, if any, may vary from one group to
another, and shall not convey any rights, privileges or obligations except as
they relate to the Plan. If groupings are used in the Plan, the specifics of the
Plan may vary from one group to another.
     (e) Initial Eligible Individuals. Upon adoption of the Plan by the Board,
the initial Eligible Individuals shall be the Company’s Chief Executive Officer,
President, Chief Operating Officer and Chief Financial Officer.
4. FORM OF INCENTIVE AWARD PAYMENTS
     Award payments shall be made in cash, provided that, in lieu of cash, Award
payments may be made through the issuance of shares of Stock or options to
purchase Stock (“Stock Options”), or by a combination of cash, shares of Stock
and/or Stock Options, at the discretion of the Administrator. In the event that
the Administrator elects to pay Awards in shares of Stock or Stock Options, the
Administrator, in its sole discretion, will make a determination of the number
of shares of Stock or Stock Options to be issued to each Plan Participant based,
in part, on the market value of the Stock or Stock Options and the ratio that
the Participant’s Award amount bears to the aggregate amount of Awards earned by
all Participants for the Plan Year. The issuance of shares of Stock and Stock
Options will be subject to the availability of shares of Stock and the other
terms of the Company’s 2008 Long-Term Incentive Plan, as amended from time to
time.
5. PERFORMANCE GOAL CATEGORIES
     As determined and approved by the Administrator, the performance goals for
the Participants will be set in various goal categories, including, but not
necessarily limited to: (a) Company performance, and (b) individual performance
(collectively, the “Performance Goal Categories”). The Performance Goal
Categories may be adjusted, expanded or otherwise modified, as the Administrator
deems necessary or appropriate. The relative importance, or weight, of goals in
these Performance Goal Categories will be set in writing by the Administrator
for each Participant at the beginning of, or soon after the beginning of, the
Plan Year.
     The relative weight (“Goal Weight”) among the Performance Goal Categories
may vary based on the individual’s position within the Company. The weighting
will be reviewed annually and may be adjusted, as necessary or appropriate, by
the Administrator.
     (a) Company Objectives. At the beginning of, or soon after the beginning
of, the Plan Year, the Chief Executive Officer and the Administrator will decide
the Company performance objectives, which shall be comprised of the following
two components: (i) revenue and (ii) earnings before interest, taxes,
depreciation, amortization and stock-based compensation (“Adjusted EBITDA”) for
the Plan Year.

 



--------------------------------------------------------------------------------



 



     (b) Individual Goals. At the beginning of, or soon after the beginning of,
the Plan Year, individual goals will be established for each Participant. The
specific goals in this category will be discussed and agreed upon between the
Participant and the Chief Executive Officer, provided that in the case of the
Chief Executive Officer, his or her individual goals will be discussed between
such Participant and the Administrator or its designee on the Board. All goals
in these categories must be in writing, and accepted and approved by the
Administrator.
     (c) Performance Evaluation. Performance on all Individual goals will be
evaluated by the Chief Executive Officer (or his designee), subject to the
review and approval of the Administrator.
6. INCENTIVE OPPORTUNITIES
     Each Participant shall be told at the beginning of, or soon after the
beginning of, the Plan Year of his or her Plan Base Salary which will be the
basis for determining incentive opportunity for that Participant, and which will
be allocated among the Participant’s Performance Goal Categories.
     Performance on each Performance Goal Category will be designated at three
performance levels (each a “Performance Level”): a Threshold (minimum level), a
Target and a Maximum level as determined by the Administrator. If a
Participant’s performance does not at least equal the minimum threshold level,
no bonus will be payable under that Performance Goal Category. The incentive
opportunity for each Performance Level will be set at a percentage (“Incentive
Opportunity Percentage”) of the Plan Base Salary, approved by the Administrator.
The Incentive Opportunity Percentage may be adjusted for each Plan Year, as
necessary or appropriate. The Award earned will be directly related to the
Participant’s performance on each Performance Goal Category.
     For illustration purposes, for a Plan Year a Participant may be given a
table like the following, showing the basis for computing the Award for the
Company Revenue objective on the basis of the Goal Weight percentage and the
Incentive Opportunity Percentage for each Performance Level (the numbers are for
illustration only):

                                              Incentive             Goal  
Opportunity For Company Revenue Goal “X”   Plan Base Salary   Weight  
Percentage
For meeting Threshold
  $ 250,000       35 %     25 %
For meeting the Target level
  $ 250,000       35 %     50 %
For meeting the Maximum level
  $ 250,000       35 %     87.5 %

     Performance that falls between two Performance Levels (e.g., above the
Threshold, but below the Target level) will produce a prorated bonus.
Performance that exceeds the Maximum level will not result in an Award in excess
of the Maximum level. There is an annual maximum Award limitation under this
Plan for each Participant. The maximum Award limitation will be the product of
(i) the Maximum Incentive Opportunity Percentage as approved by the
Administrator, and (ii) the Plan Base Salary of each Participant, as approved by
the Administrator.

 



--------------------------------------------------------------------------------



 



     Performance on each Performance Goal Category will be measured
independently and will lead to an Award determined separately for each
Performance Goal Category. Thus, Awards may be earned in one, two or all three
Performance Goal Categories, provided that at least the Threshold level shall
have been achieved for at least one Performance Goal Category as a condition to
the grant of an Award to a Participant.
7. CALCULATION OF CASH INCENTIVE AWARD
     At the beginning of, or soon after the beginning of, the Plan Year (a) the
Administrator will determine the Participant’s Plan Base Salary; (b) the
Administrator will establish the Goal Weight Percentage for each of the Company
components and the individual component; and (c) the Administrator will
establish the Incentive Opportunity Percentage multipliers for each of the three
performance levels, i.e., Threshold, Target and Maximum levels. The cash Award
for each Company component is equal to the product of (i) the Plan Base Salary
of the Participant, (ii) the Goal Weight Percentage for the specific Company
Performance Goal Category, and (iii) the Incentive Opportunity Percentage for
the Performance Level achieved as of the end of the Plan Year. The Goal Weight
percentage for the individual Performance Goal Category and the Incentive
Opportunity Percentage for the individual Performance Level achieved as of the
end of the Plan Year, which is based on an individual’s performance against
objectives, are used in the same way to compute the individual Performance Goal
Category cash Award.
     For illustration purposes, the example below shows a sample cash Award
calculation under the Plan:
     Suppose the Participant’s Plan Base Salary is $250,000. Further suppose,
the “Target” Performance Level is achieved for the three Performance Goal
Categories, i.e., the Company revenue and the Company Adjusted EBITDA
Performance Goal Categories and the individual Performance Goal Category, then
the Award would be computed as follows (the numbers are for illustration only):

                                                                      Incentive
    Plan Base   Performance   Goal   Performance   Opportunity   Award Salary  
Goal Category   Weight   Level   Percentage   Amount $ 250,000    
Corporate Revenue
    35 %   Target     50 %   $ 43,750   $ 250,000    
Corporate Adjusted EBITDA
    35 %   Target     50 %   $ 43,750   $ 250,000    
Individual-Participant Specific
    30 %   Target     50 %   $ 43,750   Total  
 
                          $ 125,000  

         
Company Performance Goal Categories
  $ 87,500  
Individual Performance Goal Category
  $ 37,500  
 
     
Total
  $ 125,000  

8. TIMING AND PAYMENT OF AWARDS
     Awards are not earned until the Award is approved by the Administrator.
Therefore, even if the Plan Year has ended, a Participant is not entitled to an
Award unless

 



--------------------------------------------------------------------------------



 



the Administrator determines the Participant is entitled to receive the Award. A
Participant must be on the active payroll of the Company or its Subsidiaries at
the time the Award is approved for it to be paid, except for special provisions
for certain separations described in Section 9, Changes in Employment Status,
herein.
     No Awards will be approved, and therefore cannot be earned, until after the
completion of the Plan Year audit of the Company’s financial statements by its
independent auditors.
     Awards will be approved, if earned, promptly after completion of the Plan
Year audit, Awards will be paid in a single cash payment within thirty (30) days
after the Award has been approved by the Administrator, subject to Section 4
regarding payment of Awards in Stock or Stock Options, and subject to the
Company’s available cash. In the event that the Administrator, upon consultation
with the Board, determines that it is in the best interest of the Company to
delay payment of all or a portion of cash Awards in any Plan Year, then the
unpaid balance of such cash Awards shall accrue interest at a commercial rate to
be determined by the Administrator commencing as of the date such Awards shall
be approved by the Administrator.
9. CHANGES IN EMPLOYMENT STATUS
     Payments of proposed Awards will be subject to the following changes in
employment status:
     (a) Transfers and Promotions. Transfer or promotion into a position not
eligible under this Plan, or from an ineligible position to an eligible one,
will make the Participant eligible for a prorated Award, as long as he or she
has been in an eligible position for not less than six (6) months in the current
Plan Year.
     (b) Plan Base Salary Adjustment. Adjustments to a Participant’s Plan Base
Salary during a Plan Year will make the Participant eligible for a prorated
Award based on the average weighted Plan Base Salary for such Plan Year.
     (c) Involuntary Termination. Involuntary termination for reasons due to job
elimination or staff reduction, except termination for “cause” (as set forth in
Section 10(b)), will make the Participant eligible for a prorated Award (subject
to the recommendation of the Chief Executive Officer or the then next senior
executive officer), as long as the participant has been in an eligible position
for not less than six (6) months in the current Plan Year.
     (d) Disability. Total and permanent disability will make the Participant
eligible for a prorated Award, subject to actual performance on the Performance
Goal Categories set for the Participant or for the Company.
     (e) Death. A prorated Award may be paid, in the discretion of the
Administrator, to a Participant’s estate, assuming performance prior to his or
her death reached or exceeded the Threshold Performance Level for one or more
Performance Goal Categories.

 



--------------------------------------------------------------------------------



 



     (f) Retirement. Retirement from active employment, subject to qualifying
for retirement benefits under existing Company retirement plans will make the
Participant eligible for a prorated Award, subject to meeting all other
performance requirements.
     (g) Leave of Absence. An approved leave of absence will be treated in the
same manner as a transfer from or into an eligible position.
     For purposes of Sections 9(a), (b), (d), (e) and (f), the prorated Award
will be computed based on a 365-day year and the actual number of days that the
Participant shall have been in an eligible position. All prorated Awards shall
be subject to the approval of the Administrator in its discretion.
10. TERMINATION
     (a) Company Initiated. If employment of a Participant is terminated by the
Company for reasons other than for “cause” or those previously listed in
Section 9, the Participant will be eligible for a prorated Award (subject to the
recommendation of the Chief Executive Officer or the then most senior executive
officer), as long as the Participant has been in an eligible position for not
less than six (6) months in the then current Plan Year.
     (b) Termination for Cause. If employment of Participant is terminated for
“cause” (or any variation of that term), as that term may be defined in the
Participant’s employment agreement with the Company, if applicable or if no such
employment agreement exists or shall be applicable, then under applicable law,
the Participant shall be ineligible to receive any Award for the then current
Plan Year.
     (c) Voluntary Termination. Participants terminating employment by their own
action during the Plan Year forfeit all rights to any Award.
11. DESIGNATION OF BENEFICIARY
     A Participant may file with the Company a designation of a beneficiary or
beneficiaries on a form provided by the Administrator. The designation may be
changed or revoked by the Participant’s sole action, provided that such change
or revocation is filed in writing with the Administrator.
12. 409A EXEMPTION
     All Awards granted under this Plan shall be issued on such terms and
conditions as will exempt such Awards from the regulation under Code
Section 409A, and all Awards shall be interpreted and administered to preserve
that exempt status.
13. PLAN AMENDMENTS
     The Plan shall become effective when adopted by the Compensation Committee
or the Board. The Compensation Committee or the Board may at any time amend,
suspend or terminate the Plan, even if such amendment, suspension or termination
may adversely affect the rights of a Participant.

 



--------------------------------------------------------------------------------



 



14. BENEFITS UNFUNDED
     No amounts awarded or accrued under this Plan shall actually be funded, set
aside or otherwise segregated prior to payment. The obligation to pay the Awards
hereunder shall at all times be an unfunded and unsecured obligation of the
Company. Plan Participants that have received an Award approved by the
Administrator and that has become due and payable shall have the status of
general creditors and shall look solely to the general assets of the Company for
the payment of their Awards.
15. BENEFITS NONTRANSFERABLE
     No Plan Participant shall have the right to transfer any interest in,
alienate, pledge or encumber his or her interest in this Plan, and such interest
shall not (to the extent permitted by law) be subject in any way to the claims
of the Participant’s creditors or to attachment, execution or other process of
law.
16. OTHER PLANS
     Nothing contained in the Plan shall prevent the Company or any Affiliate
from adopting other or additional compensation arrangements for its employees,
directors and contract service providers.
17. NO EMPLOYMENT RIGHTS
     The adoption of the Plan shall not confer upon any employee, director,
consultant, independent contractor or advisor any right to continued employment,
directorship or service, nor shall it interfere in any way with the right of the
Company or any Subsidiary or Affiliate to terminate the employment or service of
any employee, consultant or advisor at any time.
18. WITHHOLDING TAXES AND OFFSETS
     No later than the date as of which an amount first becomes includible in
the gross income of the Participant for federal income tax purposes with respect
to any Award under the Plan, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. The obligations of the Company under the Plan shall be
conditioned on such payment arrangements, and the Company, its Subsidiaries and
its Affiliates shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment otherwise due to the Participant. The
Administrator may establish such procedures as it deems appropriate for the
settlement of withholding obligations with Stock or Stock Options.
     Any amounts owed to the Company or an Affiliate by the Participant of
whatever nature may be offset by the Company from the cash, or value of any
shares of Stock, or other thing of value under this Plan or an agreement to be
transferred to the Participant, and no cash or shares of Stock, or other thing
of value under this Plan or an agreement shall be transferred unless and until
all disputes between the Company and the Participant have

 



--------------------------------------------------------------------------------



 



been fully and finally resolved and the Participant has waived all claims to
such against the Company and Affiliates.
19. EXCLUSIVE PLAN DOCUMENT
     This Plan and each agreement granting an Award constitute the entire
agreement with respect to the subject matter hereof and thereof.
20. GOVERNING LAW
     This Plan, and all Awards, agreements and actions hereunder, shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to its choice of law provisions.
21. GENERAL PROVISIONS
     (a) The grant of an Award shall in no way affect the right of the Company
to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
     (b) If any payment or right accruing to a Participant under this Plan
(without the application of this Section 21(b)), either alone or together with
other payments or rights accruing to the Participant from the Company or an
Affiliate (“Total Payments”) would constitute a “parachute payment” (as defined
in Section 280G of the Code and regulations thereunder), such payment or right
shall be reduced to the largest amount or greatest right that will result in no
portion of the amount payable or right accruing under this Plan being subject to
an excise tax under Section 4999 of the Code or being disallowed as a deduction
under Section 280G of the Code, provided, however, that the foregoing shall not
apply to the extent provided otherwise in an Award or in the event the
Participant is party to an agreement with the Company or an Affiliate that
explicitly provides for an alternate treatment of payments or rights that would
constitute “parachute payments.” The determination of whether any reduction in
the rights or payments under this Plan is to apply shall be made by the
Administrator in good faith after consultation with the Participant, and such
determination shall be conclusive and binding on the Participant. The
Participant shall cooperate in good faith with the Administrator in making such
determination and providing the necessary information for this purpose. The
foregoing provisions of this Section 21(b) shall apply with respect to any
person only if, after reduction for any applicable Federal excise tax imposed by
Section 4999 of the Code and Federal income tax imposed by the Code, the Total
Payments accruing to such person would be less than the amount of the Total
Payments as reduced, if applicable, under the foregoing provisions of this Plan
and after reduction for only Federal income taxes. The Company shall have no
liability or obligation under this Plan to reimburse or make whole any
Participant for any tax, interest or penalty accruing with respect to any
“parachute payment.”
     (c) To the extent that the Administrator determines that the restrictions
imposed by the Plan preclude the achievement of the material purposes of the
Awards in jurisdictions outside the United States, the Administrator in its
discretion may modify those restrictions as it determines to be necessary or
appropriate to conform to applicable requirements or practices of jurisdictions
outside of the United States.

 



--------------------------------------------------------------------------------



 



     (d) The headings contained in this Plan are for reference purposes only and
shall not affect the meaning or interpretation of this Plan.
     (e) If any provision of this Plan shall for any reason be held to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereby, and this Plan shall be construed as if such invalid
or unenforceable provision were omitted.
     (f) This Plan shall inure to the benefit of, and be binding upon, each
successor and assign of the Company. All obligations imposed upon a Participant,
and all rights granted to the Company hereunder, shall be binding upon the
Participant’s heirs, legal Representatives and successors.
22. DEFINITIONS
     For purposes of this Plan, the following terms are defined as set forth
below:
     (a) “Affiliate” means a corporation or other entity controlled by the
Company and designated by the Administrator as such.
     (b) “Award” means a cash award or an Award made in Stock or denominated in
shares of Stock.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
     (e) “Committee” means the Compensation Committee of Directors appointed by
the Board to administer this Plan.
     (f) “Company” means Lime Energy Co., a Delaware corporation.
     (g) “Director” means a member of the Company’s Board of Directors.
     (h) “Effective Date” means August ___, 2009.
     (i) “Eligible Individual” means any officer or full-time Employee of the
Company or a Subsidiary or Affiliate.
     (j) “Participant” means a person granted an Award.
     (k) “Plan Base Salary” means the actual base salary of the Participant as
of the date of determination, or such salary amount adjusted to competitive
market levels as approved by the Administrator for purposes of computations of
Awards under the Plan.
     (l) “Representative” means (i) the person or entity acting as the executor
or administrator of a Participant’s estate pursuant to the last will and
testament of a Participant or pursuant to the laws of the jurisdiction in which
the Participant had his or her primary residence at the date of the
Participant’s death; (ii) the person or entity acting as the guardian or
temporary guardian of a Participant; or (iii) the person or entity which is the
beneficiary of the Participant upon or following the Participant’s death;
provided that only one of the foregoing shall be the

 



--------------------------------------------------------------------------------



 



Representative at any point in time as determined under applicable law and
recognized by the Administrator.
     (m) “Stock” means common stock, par value $0.0001 per share, of the
Company.
     (n) “Subsidiary” means any company during any period in which it is a
“subsidiary corporation” (as such term is defined in Section 424(f) of the Code)
with respect to the Company.
     In addition, certain other terms used herein have the definitions given to
them in the first places in which they are used.
IN WITNESS WHEREOF, this 2009 Management Incentive Compensation Plan, having
been first duly adopted, is hereby executed below by a duly authorized officer
on behalf of the Company on this 4th day of August, 2009, to take effect as
provided herein.

            LIME ENERGY CO.
      By:   /s/ Jeffrey Mistarz         Jeffrey Mistarz
[Print Name]        Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
LIME ENERGY CO.
2008 LONG-TERM INCENTIVE PLAN
NOTICE OF AWARD OPPORTUNITY
All terms in this Notice of Award Opportunity shall have the same meaning as
ascribed to them in the Lime Energy Co. 2008 Long-Term Incentive Plan, as
amended (collectively the “Plan”).

             
 
  Name of Participant:            
 
           
 
  Address:            
 
           
 
               
 
           
 
           

You are eligible for an Award consisting of Stock and Stock Options based on the
Company’s and your performance as determined by the Committee, subject to the
terms and conditions of the Plan and subject to the availability of shares of
Stock under the Plan, as follows:

         
Plan Year
    _____  
Base Salary
  $ _____  
Percentage (%) of Base Salary
    _____ %
Total Value of Stock Award and Stock Options(1)
  $ _____  

          Stock Award and Stock Options   Percentage of Total Value
Stock Award (Restricted Stock)
    _____ %
Stock Options (Incentive Stock Options)
    _____ %
Total
    100 %

 

(1)   Awards will be annually comprised of ___% Restricted Stock and ___%
Incentive Stock Option (or such other allocated percentages as may be determined
by the Committee), which will vest ratably over a three-year period. The value
of the Awards will be determined at the time of the Awards. The value of
Restricted Stock will be based on the Fair Market Value of the Company Common
Stock on the day prior to the Date of Grant. The value of Incentive Stock
Options will be determined at the Date of Grant using a trinomial lattice option
pricing model, or such other methodology as approved by the Committee.

 



--------------------------------------------------------------------------------



 



Restated Stock and Stock Options. The Award of Restricted Stock and Stock
Options will be evidenced by an Employee Restricted Stock Agreement and an
Employee Stock Option Agreement, substantially in the form of Exhibit A and
Exhibit B affixed hereto.
Termination. If Participant shall no longer be an Employee of the Company, the
Award opportunity represented by this Notice of Award Opportunity shall
terminate automatically on the date of termination of employment, unless
otherwise provided in the Plan or determined by the Committee.
Integration and Acknowledgment. Participant acknowledges receipt of, and
understands and agrees to this Notice of Award Opportunity together with
Exhibit A and Exhibit B hereto, and the Plan. Participant further acknowledges
that as of the date of execution by the Company set forth below, this Notice of
Award Opportunity, the Exhibits hereto, and the Plan set forth the entire
understanding between the Participant and the Company regarding the incentive
opportunity of Participant under the Plan for the Plan Year set forth above, and
supersede all prior and contemporaneous representations, agreements and
understandings (oral or written) on that subject.

                            LIME ENERGY CO.                   a Delaware
corporation

      PLAN PARTICIPANT  
By: 
                                             
 
  Signature       Signature  
 
                         
 
                 
 
  Print Name       Print Name       Title:   Chief Executive Officer            
 
 
                         
Date:
    ,         Date:     ,    
 
                         

 



--------------------------------------------------------------------------------



 



EXHIBIT C
LIME ENERGY CO.
2008 LONG-TERM INCENTIVE PLAN
NOTICE OF AWARD OPPORTUNITY
All terms in this Notice of Award Opportunity shall have the same meaning as
ascribed to them in the Lime Energy Co. 2008 Long-Term Incentive Plan, as
amended (collectively the “Plan”).

             
 
  Name of Participant:            
 
           
 
  Address:            
 
           
 
               
 
           
 
           

You are eligible for an Award consisting of Stock and Stock Options based on the
Company’s and your performance as determined by the Committee, subject to the
terms and conditions of the Plan and subject to the availability of shares of
Stock under the Plan, as follows:

         
Plan Year
    _____  
Base Salary
  $ _____  
Percentage (%) of Base Salary
    _____ %
Total Value of Stock Award and Stock Options(1)
  $ _____  

          Stock Award and Stock Options   Percentage of Total Value
Stock Award (Restricted Stock)
    _____ %
Stock Options (Incentive Stock Options)
    _____ %
Total
    100 %

 

(1)   Awards will be annually comprised of ___% Restricted Stock and ___%
Incentive Stock Option (or such other allocated percentages as may be determined
by the Committee), which will vest ratably over a three-year period. The value
of the Awards will be determined at the time of the Awards. The value of
Restricted Stock will be based on the Fair Market Value of the Company Common
Stock on the day prior to the Date of Grant. The value of Incentive Stock
Options will be determined at the Date of Grant using a trinomial lattice option
pricing model, or such other methodology as approved by the Committee.

 



--------------------------------------------------------------------------------



 



Restated Stock and Stock Options. The Award of Restricted Stock and Stock
Options will be evidenced by an Employee Restricted Stock Agreement and an
Employee Stock Option Agreement, substantially in the form of Exhibit A and
Exhibit B affixed hereto.
Termination. If Participant shall no longer be an Employee of the Company, the
Award opportunity represented by this Notice of Award Opportunity shall
terminate automatically on the date of termination of employment, unless
otherwise provided in the Plan or determined by the Committee.
Integration and Acknowledgment. Participant acknowledges receipt of, and
understands and agrees to this Notice of Award Opportunity together with
Exhibit A and Exhibit B hereto, and the Plan. Participant further acknowledges
that as of the date of execution by the Company set forth below, this Notice of
Award Opportunity, the Exhibits hereto, and the Plan set forth the entire
understanding between the Participant and the Company regarding the incentive
opportunity of Participant under the Plan for the Plan Year set forth above, and
supersede all prior and contemporaneous representations, agreements and
understandings (oral or written) on that subject.

                            LIME ENERGY CO.                   a Delaware
corporation

      PLAN PARTICIPANT  
By: 
                                             
 
  Signature       Signature  
 
                         
 
                 
 
  Print Name       Print Name       Title:   Chief Executive Officer            
 
 
                         
Date:
    ,         Date:     ,    
 
                         

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LIME ENERGY CO.
Employee Stock Option Agreement
     This Employee Stock Option Agreement (this “Agreement”) is made this [•]
day of [•], [•], between Lime Energy Co., a Delaware corporation (“Lime Energy”)
and [•] (the “Holder”).
RECITALS
     Holder is an employee of Lime Energy or a subsidiary of Lime Energy
(collectively, Lime Energy and its subsidiaries are referred to in this
Agreement as the “Company”). Lime Energy desires, by affording Holder an
opportunity to purchase shares of Lime Energy’s common stock, par value $0.0001
per share (the “Common Stock”) as hereinafter provided, to help align the
long-term economic interests of the Holder with the long-term economic interests
of the Company.
     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto agree as
follows:
1. Grant of Options. Lime Energy hereby agrees to grant to the Holder, on the
date hereof (the “Grant Date”), options (the “Stock Options”) to purchase up to
an aggregate of [•] shares (the “Option Shares”) of the Common Stock, subject to
the terms and conditions set forth herein.
2. Exercise Price. The exercise price per Option Share, subject to adjustment as
hereinafter provided (the “Exercise Price”), under the Stock Options shall be
$[•] per share (the closing market price of the Common Stock on the date prior
to this Agreement).
3. Vesting. The Stock Options shall not be exercisable until vested, and shall
vest according to the following schedule:

      Vesting Date   Number of Option Shares Vested [•]   [•] [•]   [•] [•]  
[•]

In addition to the vesting rights set forth above, any unvested Stock Options
shall automatically and immediately terminate and be of no further force or
effect if the Holder shall voluntarily cease working for the Company. All
unvested Stock Options shall immediately vest and become exercisable if the
employment of the Holder by the Company is terminated by the Company for any
reason other than Due Cause. As used in this Agreement, “Due Cause” shall mean
any of:

  (i)   Failure by the Holder to perform any material and substantial duties to
the Company;     (ii)   Holder’s conviction on, or plea of guilty or of nolo
contendere to, a felony charge;     (iii)   misappropriation of Company property
by Holder or any act of dishonesty by Holder directed at the Company or while
acting on behalf of the Company;

 



--------------------------------------------------------------------------------



 



  (iv)   Holder’s breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation, assignment of inventions, or other similar
agreement executed by Holder for the benefit of the Company;     (v)   violation
of the Company’s drug and alcohol policy;     (vi)   any conduct, action or
behavior by Holder that has a material adverse effect on the reputation of the
Company, its business, affiliates, management, customers, vendors, employees,
prospects, name, reputation or goodwill;     (vii)   Holder’s commission of an
act of moral turpitude.

Upon the occurrence of a Change in Control, any unvested Stock Options shall be
automatically and immediately vested and become exercisable by Holder, subject
to the other applicable terms of this Agreement. For all purposes of this
Agreement, a “Change in Control” shall be deemed to have occurred when (i) the
Company is merged or consolidated with another entity which is not then
controlled by the Company and, as a result of such merger or consolidation, an
unrelated entity acquires the ability to elect a majority of the Company’s Board
of Directors, or (ii) substantially all of the Company’s assets are sold or
otherwise transferred to another entity that is not then controlled by or
affiliated with the Company.
The provisions of this Section relate only to the vesting of the Stock Options
and do not in anyway change the at-will nature of the employment of Holder by
the Company.
4. Exercise of the Stock Options. Any vested Stock Options may be exercised at
any time after vesting by delivering the Exercise Price, paid in cash, along
with a notice of exercise in the form attached as Exhibit A-1, to Lime Energy at
its headquarters address (currently, 1280 Landmeier Road, Elk Grove Village,
Illinois 60007; Attention: Chief Financial Officer). The Exercise Price of the
Option Shares as to which any Stock Options are being exercised shall be paid in
full, in cash, at the time of exercise, provided, that if the Fair Market Value
of one share of Common Stock is greater than the Exercise Price (at the date of
calculation as set forth below), in lieu of exercising the Stock Options for
cash, the Holder may elect to receive shares of Common Stock equal to the value
(as determined below) of the Stock Options (or the portion thereof being
exercised) by surrender of this Agreement with respect to the Stock Options
being exercised at the principal office of the Company, together with the
executed Exercise Notice, in which event Lime Energy shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

         
 
  X = Y   (A-B)
 
      A

     
Where:
  X = the number of shares of Common Stock to be issued to the Holder;
 
  Y = the number of shares of Common Stock purchasable under the Stock Options
or, if only a portion of the Stock Options is being exercised, the portion of
the Stock Options being exercised (at the date of such calculation);
 
  A = the Fair Market Value of one share of the Common Stock (at the date of
such calculation); and
 
  B = Exercise Price (as adjusted to the date of such calculation)

 



--------------------------------------------------------------------------------



 



5. Transferability. The Stock Options may not be sold, pledged, assigned,
hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent or distribution. During the Holder’s lifetime, the Stock Option
is exercisable only by the Holder (or by such Holder’s legal guardian or
representative).
6. Expiration of the Stock Options. The Stock Options will only be exercisable
by the Holder and only after vesting in accordance with paragraph 3 of this
Agreement, and all Stock Options, vested or unvested, will expire on the
earliest of (i) the tenth (10th) anniversary of the date of this Agreement, or
(ii) three (3) months following the date the Holder ceases to be a full time
employee of the Company if such cessation is not by reason of termination by the
Company for Due Cause, or (iii) immediately upon any termination of the
employment of the Holder for Due Cause. In the event of the death of the Holder,
all then vested Stock Options will be exercisable by the Holder’s estate (or the
executor thereof) for a period of six months following the date of death,
whereupon all unexercised Stock Options will automatically terminate.
7. Change in Status. In the event that Holder’s employment or affiliation with
the Company ceases solely because the entity that continues to employ him
ceases, after the Grant Date, to remain part or an affiliate of the Company
then, for purposes of Section 6 above, Holder will be deemed to have incurred a
termination of employment with the Company for reasons other than Due Cause.
8. Adjustments. The number of shares issuable as a result of the exercise of any
unexercised Stock Options, and the purchase price payable therefore, may be
adjusted from time to time to give effect to stock splits, both forward and
reverse, and any stock dividends which may be declared payable to the holders of
the outstanding Common Stock.
9. Terms Governing Stock Options. Unless otherwise provided herein, the terms of
the Stock Options shall be governed in accordance with the provisions of the
Company’s 2008 Long-Term Incentive Plan, as amended from time to time (the
“Plan”), which is incorporated herein by this reference. The Stock Options
issued pursuant to this Agreement shall be Incentive Stock Options to the extent
permitted by law and the terms of the Plan, and any balance shall be
Non-Qualified Stock Options. Any dispute or disagreement which may arise in
connection with this Agreement shall be resolved by the Compensation Committee
of the Company’s Board of Directors (the “Committee”), in its sole discretion,
and any interpretation by the Committee of the terms of this Agreement or the
Plan and any determination made by the Committee under this Agreement or the
Plan may be made in the sole discretion of the Committee and shall be final,
binding, and conclusive. Any such determination need not be uniform and may be
made differently among Holders awarded Stock Options.
10. Incentive Stock Options. This Option is intended to be an Incentive Stock
Option within the meaning of Section 422(b) of the Code, but the Company does
not represent or warrant that this Option qualifies as such. The Optionee should
consult with the Optionee’s own tax advisor regarding the tax effects of this
Option and the requirements necessary to obtain favorable income tax treatment
under Section 422 of the Code, including, but not limited to, holding period
requirements. (NOTE TO OPTIONEE: If the Option is exercised more than three
(3) months after the date on which you cease to be an Employee (other than by
reason of your death or permanent and total disability as defined in
Section 22(e)(3) of the Code), the Option will be treated as a Nonstatutory
Stock Option and not as an Incentive Stock Option to the extent required by
Section 422 of the Code.) To the extent that the Option Agreement (together with
all Incentive Stock Options granted to the Optionee under all stock option plans
of the Participating Company Group, including the Plan) becomes exercisable for
the first time during any calendar year for shares having a Fair Market Value
greater than One Hundred Thousand Dollars ($100,000), the portion of such
options which exceeds such amount will be treated as Nonstatutory Stock Options.
For purposes of this Paragraph 10, options designated as Incentive Stock Options
are taken into

 



--------------------------------------------------------------------------------



 



account in the order in which they were granted, and the Fair Market Value of
stock is determined as of the time the option with respect to such stock is
granted. If the Code is amended to provide for a different limitation from that
set forth in this Paragraph 10, the Optionee may designate which portion of such
Option the Optionee is exercising. In the absence of such designation, the
Optionee shall be deemed to have exercised the Incentive Stock Option portion of
the Option first. Separate certificates representing each such portion shall be
issued upon the exercise of the Option. (NOTE TO OPTIONEE: If the aggregate
Exercise Price of the Option (that is, the Exercise Price multiplied by the
Number of Option Shares) plus the aggregate exercise price of any other
Incentive Stock Options you hold (whether granted pursuant to the Plan or any
other stock option plan of the Company) is greater than $100,000, you should
contact your own tax advisor to ascertain whether the entire Option qualifies as
an Incentive Stock Option.
11. Taxes. Upon exercise of any Stock Options, Lime Energy will have the right
to deduct from payments of any kind otherwise due to the Holder, any and all
federal, state or local taxes required to be withheld with respect to the
purchase of Option Shares by the Holder. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any shares subject to the Option shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. As a condition to the exercise of the
Option, the Company may require the Optionee to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
12. Trading Restrictions and Other Restrictions. Lime Energy shall have the
right at any time to impose trading restrictions on the Option Shares which may
limit the number of shares that can be sold on any trading day or during any
ninety (90) day period and/or prohibit the sale of the Option Shares on any
trading day, not to exceed thirty (30) trading days a year. The inability of the
Company to obtain from any regulatory body having jurisdictional authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares subject to the Option shall relieve the Company
of any liability in respect of the failure to issue or sell such shares as to
which such requisite authority shall not have been obtained. As a condition to
the exercise of the Option, the Company may require the Optionee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
13. No Rights as a Stockholder. Holder shall not have any of the rights of a
stockholder with respect to the Option Shares until such Option Shares have been
issued upon due exercise of the Stock Options. No adjustment will be made for
dividends or distributions or other rights for which the record date is prior to
the date of issuance of such Option Shares following the exercise of the Stock
Options.
14. Governing Law. The validity, construction and effect of this Agreement and
the rights of any and all persons having or claiming to have any interest under
this Agreement, shall be determined exclusively in accordance with the laws of
the State of Illinois, without regard to its provisions concerning the
applicability of laws of other jurisdictions. Any suit with respect hereto shall
be brought in the federal or state courts located in Chicago, Illinois. The
parties hereby irrevocably agree and submit to the personal jurisdiction and
venue of such courts and irrevocably waive any objections to improper venue or
inconvenient forum in Chicago, Illinois.
15. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



     16. Entire Agreement. This Agreement contains the entire agreement between
the Holder and the Company with respect to the Stock Options. Any oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Stock Options shall be void and ineffective for all purposes.
     17. Amendment. This Agreement may be amended from time to time by the
Company in its discretion; provided, however, that this Agreement may not be
modified in a manner that would have a materially adverse effect on the Stock
Options or Stock Option Shares, as determined in the discretion of the Company,
except as provided in a written document signed by Holder and the Company.
     IN WITNESS WHEREOF, the duly authorized representative of Lime Energy Co.
and the Holder have duly executed this Employee Stock Option Agreement effective
as of the date first written above.

                  LIME ENERGY CO.       HOLDER
 
               
By:
               
 
             
 
  Its:            
 
                                Print or Type Name

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LIME ENERGY CO.
Employee Restricted Stock Agreement
     This Restricted Stock Agreement (this “Agreement”) is made this [•] day of
[•], [•], between Lime Energy Co., a Delaware corporation (“Lime Energy”) and
[•] (the “Holder”).
RECITALS
     Holder is an employee of Lime Energy or a subsidiary of Lime Energy
(collectively, Lime Energy and its subsidiaries are referred to in this
Agreement as the “Company”). Lime Energy desires, by granting Holder restricted
shares of Lime Energy’s common stock, par value $0.0001 per share (the “Common
Stock”) as hereinafter provided, to help align the long-term economic interests
of the Holder with the long-term economic interests of the Company.
     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto agree as
follows:
18. Grant of Shares. The Company, subject to the terms and conditions set forth
in this Agreement, hereby grants [•] shares (“Shares”) of Common Stock (“Common
Stock”) to Holder. Holder agrees that the Shares shall be subject to forfeiture
provisions set forth in Section 2 hereof, and otherwise subject to the terms and
conditions of this Agreement.
19. Vesting.
     a. The Shares shall be subject to forfeiture until vested, and shall vest
according to the following schedule:

      Vesting Date   Number of Option Shares Vested [•]   [•] [•]   [•] [•]  
[•]

Notwithstanding the vesting rights set forth above, any unvested Shares shall be
automatically forfeited by Holder as of (i) the date the Holder shall
voluntarily cease working for the Company, (ii) the date the Holder’s employment
at the Company shall be terminated for Due Cause. Shares forfeited pursuant to
this Section 2(a) shall be transferred to, and reacquired by, the Company
payment of $0.001 per Share, payable by stock rounded to the nearest cent by the
Company, and neither the Holder nor any of the Holder’s successors, heirs,
assigns or personal representatives shall thereafter have any further rights or
interests in such Shares. If certificates for any such Shares containing
restrictive legends shall have been delivered to the Holder, such certificates
shall be returned to the Company, complete with any necessary signatures or
instruments of transfer.
     b. All unvested Shares shall immediately vest if the employment of the
Holder by the Company is terminated by the Company for any reason other than Due
Cause, death or permanent disability. As used in this Agreement, “Due Cause”
shall mean any of:

  (viii)   Failure by the Holder to perform any material and substantial duties
to the Company;

 



--------------------------------------------------------------------------------



 



  (ix)   Holder’s conviction on, or plea of guilty or of nolo contendere to, a
felony charge;     (x)   misappropriation of Company property by Holder or any
act of dishonesty by Holder directed at the Company or while acting on behalf of
the Company;     (xi)   Holder’s breach of any provision of any employment,
non-disclosure, non-competition, non-solicitation, assignment of inventions, or
other similar agreement executed by Holder for the benefit of the Company;    
(xii)   violation of the Company’s drug and alcohol policy;     (xiii)   any
conduct, action or behavior by Holder that has a material adverse effect on the
reputation of the Company, its business, affiliates, management, customers,
vendors, employees, prospects, name, reputation or goodwill;     (xiv)  
Holder’s commission of an act of moral turpitude.

Upon the occurrence of a Change in Control, any unvested Shares shall be
automatically and immediately vested, subject to the other applicable terms of
this Agreement. For all purposes of this Agreement, a “Change in Control” shall
be deemed to have occurred when (i) the Company is merged or consolidated with
another entity which is not then controlled by the Company and, as a result of
such merger or consolidation, an unrelated entity acquires the ability to elect
a majority of the Company’s Board of Directors, or (ii) substantially all of the
Company’s assets are sold or otherwise transferred to another entity that is not
then controlled by or affiliated with the Company.
The provisions of this Section relate only to the vesting of the Shares and do
not in anyway change the at-will nature of the employment of Holder by the
Company.
20. Restrictions on Transfer. The Holder shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Shares, or any interest therein, that are subject
to forfeiture pursuant to Section 2, except that the Holder may transfer such
Shares (i) to or for the benefit of any spouse, children and any other relatives
approved by the Board of Directors (collectively, “Approved Relatives”) or to a
trust established solely for the benefit of the Holder and/or Approved
Relatives, provided that such Shares shall remain subject to this Agreement
(including without limitation the restrictions on transfer set forth in this
Section 3 and the forfeiture provisions set forth in Section 2), and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement; or (ii) as part of a Change
in Control.
21. Escrow. The certificate or certificates evidencing the Shares and, together
with stock powers separate from certificates in blank for the Shares, shall be
delivered to and deposited with the Secretary of the Company as escrow agent
(“Escrow Agent”) upon issuance. The Shares may also be held in a restricted book
entry account in the name of the Holder. Such certificates or such book entry
shares are to be held by the Escrow Agent until such time as the Shares become
vested Shares, at which time they shall be released by the Escrow Agent to the
Holder, together with stock powers separate from certificates in blank for such
vested Shares.
22. Restrictive Legends. All certificates representing Shares shall have affixed
thereto legends in substantially the following form, in addition to any other
legends that may be required under federal or state securities laws:

 



--------------------------------------------------------------------------------



 



     “The shares of stock represented by this certificate are subject to
restrictions on transfer set forth in a certain Employee Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”
     “The shares represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, transferred or
otherwise disposed of in the absence of an effective registration statement
under such Act or an opinion of counsel satisfactory to the corporation to the
effect that such registration is not required.”
23. Change in Status. In the event that Holder’s employment or affiliation with
the Company ceases solely because the entity that continues to employ him
ceases, after the date of this Agreement, to remain part or an affiliate of the
Company then, for purposes of Section 2 above, Holder will be deemed to have
incurred a termination of employment with the Company for reasons other than Due
Cause.
24. Adjustments. If from time to time there is any stock split, stock dividend,
stock distribution or other reclassification of the Common Stock, any and all
new, substituted or additional securities to which the Holder is entitled by
reason of his ownership of the Shares shall be immediately subject to the
forfeiture provisions, the restrictions on transfer and the other provisions of
this Agreement in the same manner and to the same extent as the Shares.
25. Terms Governing Shares. Unless otherwise provided herein, the terms of the
Shares shall be governed in accordance with the provisions of the Company’s 2008
Long-Term Incentive Plan, as amended from time to time (the “Plan”), which is
incorporated herein by this reference. Any dispute or disagreement which may
arise in connection with this Agreement shall be resolved by the Compensation
Committee of the Company’s Board of Directors (the “Committee”), in its sole
discretion, and any interpretation by the Committee of the terms of this
Agreement or the Plan and any determination made by the Committee under this
Agreement or the Plan may be made in the sole discretion of the Committee and
shall be final, binding, and conclusive. Any such determination need not be
uniform and may be made differently among Holders awarded Shares.
26. Investment Representations. The Holder represents, warrants and covenants as
follows:
     a. The Holder is acquiring the Shares for his own account for investment
only, and not with a view to, or for sale in connection with, any distribution
of the Shares in violation of the Securities Act, or any rule or regulation
under the Securities Act.
     b. The Holder has had such opportunity as he has deemed adequate to obtain
from representatives of the Company such information as is necessary to permit
him to evaluate the merits and risks of his investment in the Company.
     c. The Holder has sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in the purchase of
the Shares and to make an informed investment decision with respect to such
purchase.
     d. The Holder can afford a complete loss of the value of the Shares and is
able to bear the economic risk of holding such Shares for an indefinite period.

 



--------------------------------------------------------------------------------



 



     e. Unless otherwise notified by the Company, the Holder understands that
(i) the Shares have not been registered under the Securities Act and are
“restricted securities” within the meaning of Rule 144 under the Securities Act,
(ii) the Shares cannot be sold, transferred or otherwise disposed of unless they
are subsequently registered under the Securities Act or an exemption from
registration is then available; (iii) in any event, the exemption from
registration under Rule 144 will not be available for at least six (6) months
and even then will not be available unless a public market then exists for the
Common Stock, adequate information concerning the Company is then available to
the public, and other terms and conditions of Rule 144 are complied with; and
(iv) the Company and the Company has no obligation or current intention to
register the Shares under the Securities Act.
     f. The Holder is an “accredited investor” within the meaning of Rule 501
under the Securities Act by reason of having (i) an individual net worth, or
joint net worth with Holder’s spouse, of more than $1,000,000 or (ii) had an
individual income in excess of $200,000 in each of the two most recent years or
joint income with Holder’s spouse in excess of $300,000 in each of those years
and a reasonable expectation of reaching the same income level in the current
year.
27. Taxes. The Holder acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Holder any federal, state
or local taxes of any kind required by law to be withheld with respect to the
purchase of the Shares by the Holder or the lapse of the forfeiture provisions
of this Agreement.
28. Trading Restrictions. Lime Energy shall have the right at any time to impose
trading restrictions on the Shares which may limit the number of Shares that can
be sold on any trading day or during any ninety (90) day period and/or prohibit
the sale of the Shares on any trading day, not to exceed thirty (30) trading
days a year.
29. Section 83(b) Election. The Holder has reviewed with the Holder’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Holder understands that the Holder (and
not the Company) shall be responsible for the Holder’s own tax liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement. The Holder understands that it may be beneficial in many
circumstances to elect to be taxed at the time the Shares are acquired rather
than when and as the forfeiture provisions hereunder expire by filing an
election under Section 83(b) of the Code with the IRS within thirty (30) days
from the date of this Agreement as first set forth above.
     THE EMPLOYEE ACKNOWLEDGES THAT IT IS THE EMPLOYEE’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(B), EVEN IF THE
EMPLOYEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
EMPLOYEE’S BEHALF.
30. Governing Law. The validity, construction and effect of this Agreement and
the rights of any and all persons having or claiming to have any interest under
this Agreement, shall be determined exclusively in accordance with the laws of
the State of Illinois without regard to its provisions concerning the
applicability of laws of other jurisdictions. Any suit with respect hereto shall
be brought in the federal or state courts located in Chicago, Illinois. The
parties hereby irrevocably agree and submit to the personal jurisdiction and
venue of such courts and irrevocably waive any objections to improper venue or
inconvenient forum in Chicago, Illinois.
31. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



32. Entire Agreement. This Agreement contains the entire agreement between the
Holder and the Company with respect to the Shares. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Shares shall be void and ineffective for all purposes.
33. Amendment. This Agreement may be amended from time to time by the Company in
its discretion; provided, however, that this Agreement may not be modified in a
manner that would have a materially adverse effect on the Shares, as determined
in the discretion of the Company, except as provided in a written document
signed by Holder and the Company.
34. Holder’s Acknowledgements. The Holder acknowledges that he: (i) has read
this Agreement; (ii) has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of the Holder’s own choice or has
voluntarily declined to seek such counsel; (iii) understands the terms and
consequences of this Agreement; (iv) is fully aware of the legal and binding
effect of this Agreement; and (v) understands that the Company’s law firm does
not act as counsel for the Holder in connection with this Agreement or
otherwise.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the duly authorized representative of Lime Energy Co.
and the Holder have duly executed this Employee Restricted Stock Agreement
effective as of the date first written above.

                  LIME ENERGY CO.       HOLDER
 
               
By:
               
 
             
 
  Its:            
 
                                Print or Type Name

 